Title: Thomas Jefferson to John C. Calhoun, 27 November 1818
From: Jefferson, Thomas
To: Calhoun, John Caldwell


          
            Monticello
Nov. 27. 18.
          
          Th: Jefferson with great reluctance trespasses on the labors of the Secretary at war, merely to remind him of the case of M. Poirey, aid de camp and Secretary to Genl la Fayette; lest in the overwhelming mass of his duties it might escape his notice. he salutes him with assurance of his great personal esteem and high respect.
        